Citation Nr: 1543573	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, increased the disability rating for the Veteran's service-connected bilateral hearing loss from 40 percent to 50 percent, effective April 8, 2010, the date of the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400(o) (2015) (concerning effective dates for increased ratings).  See also December 2010 Notice of Disagreement (disagreeing with the rating assigned his bilateral hearing loss and asserting entitlement to a rating in excess of 50 percent); November 2013 Statement of the Case (SOC) (confirming and continuing the 50 percent rating for the bilateral hearing loss); December 2013 Substantive Appeal (VA Form 9).

In May 2014, the Veteran and his wife testified at a hearing before the Board.  A transcript of that hearing is of record.  

The claim was previously before the Board in February 2015, at which time it was remanded for further development, including specifically for the provision of a current VA audiological examination and to obtain outstanding VA and private treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the claim returns for appellate review.



FINDING OF FACT

Throughout the entire appellate period, the Veteran's bilateral hearing loss was manifested by a puretone threshold average of 69 dB in the right ear, at its highest, and 81 dB in the left ear, at its highest, with speech discrimination scores of 56 percent in the right ear, at its lowest, and 28 percent in the left ear, at its lowest.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for bilateral hearing loss are satisfied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327(a) (2015).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

A letter dated in November 2008 notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support the claim for a higher rating, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication of the claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, he has not alleged any notice deficiency during the adjudication of his claims.  Sanders, 556 U.S. at 407, 410.

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, VA examination reports, and lay statements and argument in support of his claim, and private treatment records submitted by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  A March 2015 letter, sent pursuant to the Board's February 2015 remand, requested the Veteran to provide more information and authorization to obtain additional records of private audiological treatment, but the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one way street.).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Moreover, the treatment records and examination reports in the file provide ample documentation of the nature and severity of the Veteran's bilateral hearing loss disability and associated functional impairment throughout the entire appellate period, and there is no reasonable possibility at this stage that any outstanding records could alter the disability picture already illustrated with considerable detail, clarity and consistency by the records currently before the Board.  Accordingly, further efforts to obtain any potentially outstanding records are not warranted.

VA Compensation and Pension examinations were provided to determine the ongoing severity of this condition, including specifically in April 2010 and May 2015.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected bilateral hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives as concerning his increased rating claim for his bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Increased Rating

The Veteran claims entitlement to a rating higher than 50 percent for his service-connected bilateral hearing loss.  For the following reasons, the Board finds that the criteria for a rating of 70 percent, but no higher, are met. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2015).


The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service-connected bilateral hearing loss is currently rated as 50 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Turning to the evidence of record, a February 2010 audiogram from Hear More Associates shows a puretone threshold average of 66.25 decibels (dB) in the right ear and 71.25 dB in the left ear.  See February 2010 Audiogram from D.B., M.D. (reflecting puretone thresholds of 50 dB at 1000 Hertz, 70 dB at 2000 Hertz, 75 dB at 3000 Hertz, and 70 dB at 4000 Hertz in the right ear; and 50 dB at 1000 Hertz, 75 dB at 2000 Hertz, 80 dB at 3000 Hertz, and 80 dB at 4000 Hertz in the left ear).  See also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret audiometric data presented in a graphical format in private audiological examinations).  Furthermore, the audiogram shows an unspecified type of speech recognition test (SRT) showing 60% acuity in the right ear and 80% acuity in the left.  But see 38 C.F.R. § 4.85 (requiring that audiometric testing be performed using a controlled speech discrimination test (Maryland CNC)).  

VA audiometric testing in March 2010 reflects a puretone threshold average of 65 decibels (dB) in the right ear and 78.75 dB in the left ear.  See March 2010 VA Audiology Consultation Report (reflecting puretone thresholds of 45 dB at 1000 Hertz, 70 dB at 2000 Hertz, 75 dB at 3000 Hertz, and 70 dB at 4000 Hertz in the right ear; and 55 dB at 1000 Hertz, 80 dB at 2000 Hertz, 90 dB at 3000 Hertz, and 90 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC 50 word list were 58 percent in the right ear and 44 percent in the left ear.  

The April 2010 VA audiological evaluation shows a puretone threshold average of 66.25 decibels (dB) in the right ear and 77.50 dB in the left ear.  See April 2010 VA Examination Report (reflecting puretone thresholds of 45 dB at 1000 Hertz, 70 dB at 2000 Hertz, 75 dB at 3000 Hertz, and 75 dB at 4000 Hertz in the right ear; and 55 dB at 1000 Hertz, 80 dB at 2000 Hertz, 85 dB at 3000 Hertz, and 90 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 56 percent in the right ear and 44 percent in the left ear. 

The August 2012 VA audiological assessment shows a puretone threshold average of 66.25 decibels (dB) in the right ear and 81.25 dB in the left ear.  See August 2012 VA Audiology Assessment (reflecting puretone thresholds of 45 dB at 1000 Hertz, 70 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 80 dB at 4000 Hertz in the right ear; and 60 dB at 1000 Hertz, 80 dB at 2000 Hertz, 90 dB at 3000 Hertz, and 95 dB at 4000 Hertz in the left ear).  Speech discrimination scores were obtained using the Monitored Live Voice (MLV) Central Institute for the Deaf (CID) W-22 test.  Because 38 C.F.R. § 4.85 requires that audiometric testing be performed using a controlled speech discrimination test (Maryland CNC), as discussed above, the speech recognition scores contained in the August 2012 VA audiology report cannot be used in evaluating the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.

Finally, the May 2015 VA audiological examination reflects a puretone threshold average of 68.75 decibels (dB) in the right ear and 78.75 dB in the left ear.  See May 2015 VA Examination Report (reflecting puretone thresholds of 50 dB at 1000 Hertz, 75 dB at 2000 Hertz, 80 dB at 3000 Hertz, and 70 dB at 4000 Hertz in the right ear; and 60 dB at 1000 Hertz, 80 dB at 2000 Hertz, 90 dB at 3000 Hertz, and 85 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 68 percent in the right ear and 28 percent in the left ear.

To determine the appropriate rating for the Veteran's hearing loss, the above values are applied to Table VI.  See 38 C.F.R. § 4.85.  With respect to the right ear, the point where a puretone threshold average of 69 dB (the highest of record during the pendency of this claim) intersects with a speech discrimination score of 56 percent (the lowest of record) yields a numeric designation of VIII.  With respect to the left ear, the point where a puretone threshold average of 81 dB (the highest of record) intersects with a speech discrimination score of 28 percent (the lowest of record) also yields a numeric designation of XI.  The point where designations VIII and XI (as derived from Table VI) intersect on Table VII yields a 70 percent rating under DC 6100.  See 38 C.F.R. § 4.85.

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2015), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Because the VA audiometric testing of record reflects left ear puretone thresholds at or above 55 decibels at each of the relevant frequencies for rating purposes, subsection 4.86a applies.  Applying the highest puretone threshold averages from the March 2010, April 2010, August 2012, and May 2015 VA audiograms (so 69 dB on the right from the May 2015 audiogram and 81 dB on the left from the August 2012 VA audiogram) to Table VIa yields numeric designations of V on the right and VII on the left.  Because these numeric designations result in a lower rating of 30 percent when applied to Table VII, the Veteran's hearing will be rated as 70 percent using Table VI.  

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  As the Veteran's puretone thresholds do not reflect this type of pattern, subsection 4.86(b) does not apply.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, the Veteran has reported an inability to engage in conversation or discern language in the presence of ambient noise, including at restaurants, in church, and at family gatherings.  See, e.g., August 2012 Letter (concerning the functional impairment caused by his bilateral hearing loss).  Additionally, the Veteran and his wife testified concerning his difficulty understanding conversational tones, hearing people on the telephone, and hearing the television.  See May 2014 Board Hearing Transcript.  See also May 2010 Statement of the Veteran's Spouse (describing the severity of his hearing loss and its effect on his ability to hear conversations and in the presence of background noise).  But these challenges associated with his hearing loss, as he related, are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The functional impairment he has described does not establish entitlement to a rating higher than the increased 70 percent herein assigned, absent audiometric and speech discrimination scores showing that his hearing loss has met the schedular criteria for a greater level of compensation.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.  Moreover, because there is no evidence showing that his hearing loss has satisfied the criteria for a rating in excess of 70 percent at any point during the appellate period, staging is not warranted.  See Hart, 21 Vet. App. at 509-10.

Furthermore, the evaluation of the Veteran's hearing loss disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Here, a comparison of the Veteran's hearing loss and associated functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran's hearing loss results in severe difficulty in discerning language and conversation, particularly in the presence of ambient noise, and difficulty hearing the television and people on the telephone.  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing used to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Thus, "[c]oordination of rating with impairment of function will . . . be expected in all instances."  38 C.F.R. § 4.21 (2015).  

Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of disability is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21.  Thus, the Veteran's difficulty hearing, and the consequences that may flow from it such as misunderstanding what is said to him, is the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  That the criteria do not mention such symptoms or functional impairment cannot be a basis in and of itself for extraschedular referral, as explained above.  

In short, there are no manifestations of the Veteran's hearing loss not contemplated or accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Alternatively, such factors have not been alleged or shown.  Therefore, the Board will not refer the evaluation of the Veteran's hearing loss for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that in Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  As only the evaluation of the Veteran's hearing loss is on appeal before the Board, and as all symptoms and functional impairment associated with it have been considered, referral for extraschedular consideration based on the combined effects of other service-connected disabilities is not warranted. 

In sum, resolving all doubt in favor of the Veteran, the Board finds that, for the entire appellate period, the criteria for a schedular rating of 70 percent, but no higher, for the Veteran's service-connected bilateral hearing loss have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a rating of 70 percent, but no higher, for bilateral hearing loss is granted, subject to the law governing payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


